FILED
                            NOT FOR PUBLICATION                               OCT 17 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KARINE HARUTYUNYAN,                              No. 07-75083

              Petitioner,                        Agency No. A098-533-041

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 15, 2012**
                              San Francisco, California

Before: TALLMAN, CALLAHAN, and HURWITZ, Circuit Judges.


       Karine Harutyunyan, a native and citizen of Armenia, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) denying her motion to remand

and dismissing her appeal from an immigration judge’s decision denying applications


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                Page 2
for asylum, withholding of removal, and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s denial

of a motion to remand for abuse of discretion, Movsisian v. Ashcroft, 395 F.3d 1095,

1098 (9th Cir. 2005), and findings of fact for substantial evidence, Ali v. Holder, 637

F.3d 1025, 1028–29 (9th Cir. 2011). We deny the petition for review.



      1. Substantial evidence supports the immigration judge’s denial of relief.

Harutyunyan’s testimony was inconsistent in many important respects with other

evidence, including her prior statements. See Zamanov v. Holder, 649 F.3d 969, 973

(9th Cir. 2011) (“Material alterations in the applicant’s account of persecution are

sufficient to support an adverse credibility finding.”). Harutyunyan lacked basic

knowledge about the beliefs and activities of the organization she was allegedly

persecuted for assisting. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004).

And when asked to explain inconsistencies and to provide persuasive corroboration

of her story, Harutyunyan failed to do so. See Sidhu v. INS, 220 F.3d 1085, 1091–92

(9th Cir. 2000).



      2. The BIA did not abuse its discretion by denying Harutyunyan’s motion to

remand for consideration of evidence her attorney allegedly failed to present. Even
                                                                              Page 3
assuming that Harutyunyan’s failure to comply with the requirements of Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), was excusable, she has not demonstrated

prejudice from her counsel’s alleged ineffective assistance. See Iturribarria v. INS,

321 F.3d 889, 899–900 (9th Cir. 2003).



      PETITION FOR REVIEW DENIED.